Case 6:20-cv-01083-ADA Document 28-5 Filed 07/26/21 Page 1 of 5




                   EXHIBIT 4
Case 6:20-cv-01083-ADA Document 28-5 Filed 07/26/21 Page 2 of 5




 DATA

TELECOMMUNICATIONS
DICTION
 I C   N                                       A         RY

              lie K
            ulie
           Ju     K. Petersen
                     Pe te rs en
                 Series Editor inChief
                 Series Editor-in-Chief
                     Saba Zamir


                                 PAGE
            STANDARDSETTING
           STANDARD  -SETTING820
                              820-P   TECHNICAL
                                    AGET ECHNICAL
           REFERENCE  WRITTEN IN PLAIN LANGUAGE .
            REFERENCE WRITTEN IN PLAIN LANG UAGE
          GENEROUSLYLYILLUSTRATED
           GENEROUS                 WITHMORE
                       ILLUSTRATEDWITH    MORETHAN
                                               THAN
                 300 CHARTS
                  300 CHAR TSAND
                              AND DIAGRAMS
                                   DIAG RAMS .




                         CRC
                          CRCPress
                              Press
         Boca Raton London
        Boca Raton   LondonNew
                            NewYork   Washington,DC
                                York Washington   D.C.




                                                                  ARIS TA_W SOU_ 00109 36
                                                              ARISTAWSOU0010936
Case 6:20-cv-01083-ADA Document 28-5 Filed 07/26/21 Page 3 of 5




                        caskatiovAWW
                        ~

                                                      MAY 2   2000
                                                            6 2000
                                                      MAY 2 6



       Library of Congress Cataloging in
       Library of Congress Cataloging-    Publication
                                       in-Publicat      Data
                                                    ion Data

                   Julie K
       Petersen Julie
       Petersen,         K.
               Data
               Data    & telecommunications
                         telecommun ications dictionary               K Petersen.
                                                                Julie K.
                                                 dictionary / Julie       Petersen


                     p cm.
                     p.   cm -- (Advanced
                                  Advanced and and emerging                  ions technologie
                                                                communications
                                                     emerging communicat                      s)
                                                                                   technologies

               Includes                     references (p
                                        cal references
                           bibliographical
                Includes bibliographi                    p. ).
                ISBN 0849395917
               ISBN 0-8493-9591          alk paper
                                     -7 (alk.  paper)
                1 Telecommunication
                I. Telecommu nication--Di     ctionaries. 2
                                         Dictionaries          Data transmission
                                                           2. Data                 systems
                                                                    transmission systems-


           -Dictionaries. 3
           Dictionaries         Computer networks--D
                             3. Computer   networks Dictionaries        I Title
                                                          ictionaries. I. Title.
                                                                          Series
                                                                           Series.
           IL Title Data and telecommunications          dictionary. Ill.
           II. Title: Data and telecommun ications dictionary
                                                                      III


              TK5102P48
              TK5102.P48 1999
                           1999
              62138203dc21
                         2I
                                                                                                                                                 98-46077
                                                                                                                                                 9846077
              62 I .382'03~c
                                                                                                                                                     CIP
                                                                                                                                                     CIP


              This                                                                                        sources. Reprinted     material is
                                                                                                                    Reprinted material                 with
                                                                                                                                               quoted with
                                                                                                                                            is quoted
                  book contains
            This book    contains information
                                   information obtained
                                                  obtained from      authentic and
                                                             from authentic      and highly     regarded sources
                                                                                     highly regarded
       permission     and sources are indicated A    A wide
                                                       wide    variety  of
                                                                        of references
                                                                           references    are  listed.
                                                                                              listed  Reasonable
                                                                                                      Reasonable    efforts
                                                                                                                    efforts   have  been
                                                                                                                              have been    made
                                                                                                                                          made    to publish
                                                                                                                                                  to publish
        permission, and sources are indicated.                variety


       reliable data and information                                                         assume responsibility
                                                                                    cannot assume                       for the
                                                                                                       responsibility for                  of all
                                                                                                                                 validity of
                                                                                                                             the validity          materials
                                                                                                                                               all materials
        reliable data and information , but but the
                                                the author
                                                    author and         publisher cannot
                                                                   the publisher
                                                             and the
        or for the consequences s of    their use
        or for the consequence       of their use.
            Neither this book nor any part may                                                 any form
                                                                                           in any            by any
                                                                                                          or by
                                                                                                    form or                    electronic or
                                                                                                                      means, electronic
                                                                                                                any means                      mechanical,
                                                                                                                                            or mechanical
             Neither this book nor any part may be       reproduced or
                                                      be reproduced     or transmitted
                                                                            transmitted in
       including photocopying         microfilming  g, and
                                                       and   recording,
                                                            recording      or
                                                                           or  by
                                                                               by   any
                                                                                   any   information
                                                                                          information     storage
                                                                                                         storage   or              system, without
                                                                                                                       retrieval system
                                                                                                                   or retrieval                        prior
                                                                                                                                              without prior
        including   photocopyin   g,  microfilmin
       permission in writing     from
        permission   in
                         writing from the publisher
                                         the
                                             publisher.
                                                                                                                                                        new
                           of CRC     Prt:ss LLC
            The                                                                         for general    distribution, for
                                                                                             general distribution          promotion, for
                                                                                                                      for promotion           creating new
                                                                                                                                          for creating
                  consent of
             The consent       CRC Press     LLC does
                                                    does not
                                                          not extend         copying for
                                                                extend toto copying
       works    or for  resale Specific    permission   must
                                                         must   be
                                                                be  obtained
                                                                     obtained   in
                                                                               in  writing
                                                                                   writing    from
                                                                                             from    CRC
                                                                                                     CRC    Press
                                                                                                           Press  LLC
                                                                                                                  LLC     for
                                                                                                                         for  such
                                                                                                                              such   copying.
                                                                                                                                    copying
        works, or for resale. Spt:cific permission
             Direct all inquiries to CRC
            Direct all inquiries to          Press LLC
                                      CRC Press      LLC, 2000
                                                            2000 Corporate       Blvd., NW
                                                                    Corporate Blvd        N.W., Boca
                                                                                                   Boca Raton               33431.
                                                                                                                  Florida 33431
                                                                                                         Raton, Florida

              Trademark                                                                      registered trademarks
                                                                                         or registered               and are
                                                                                                         trademarks, and     only used
                                                                                                                         are only       for
                                                                                                                                  used for
              Trademark Notice
                        Notice:   Product
                                   Product or  corporate names
                                            or corporate            may be
                                                            names may    be trademarks
                                                                             trademarks or
                       and               without intent
                                                   intent  to  infringe.
                                                              infringe
       identification
       identificatio n  and explanation,
                            explanation   without         to




       Text
              design and
        Textdesign         layoutby
                      and layout   by the
                                       the author
                                            author.
        Illustrationsand
       Illustrations
                      and photos        the author
                                    by the
                            photos by        author unless   otherwisecredited
                                                     unless otherwise  credited.

       ©© 1999
           1999byby CRC  PressLLC
                    CRC Press  LLC

       No
        Noclaim        original US
             claimtotooriginal  U.S.Government
                                     Governmen tworks
                                                 works
                        StandardBook
        InternationalStandard
       International
                                 BookNumber
                                       Number 0849395917
                                               0-8493-9591-7
        Library of Congress Card Number
       Library of Congress Card      Number9846077
                                            98-46077
       Printed in the United States of   America 2 2 3 3 44 5 5 66 7 7 8 8 99 00
        Printed in the United States ofAmerica
       Printed
        Printedon
                onacid free paper
                   acid-free paper




                                                                                                                                           ARISTA_WSOU_001
                                                                                                                                          ARISTAWSOU0010937
                                                                                                                                                               0937
Case 6:20-cv-01083-ADA Document 28-5 Filed 07/26/21 Page 4 of 5
       C
                             robot vision systems etc                                                  rectio     n (ofteoftenn perpe          ndicular to to         thethedesir      ed di-
                                                                                                                                                                                  desired di
          scanners                                                                                          rection                   perpendicular
      scanners, robot vision systems, etc.                                                                        n) cause           by      frictio    n,
                                                                                                                           cause by friction or power fluctua  or    powe       r   fluctu    a-
          chase
                                                                                                       rectio
                                                                                                            rection

      chas
                         In mechanical
                 e In mechanical print                    ing, ananopen
                                                    printing                    opensteel  steel
                                                                                                       tions
                                                                                                           tions,   or or impr       oper
                                                                                                                              improper          calib     ration
                                                                                                                                                    calibration
                                                                                                                                                                      ,  or   or
                                                                                                                                                                                impr     oper
                                                                                                                                                                                   improper
           or wood frame used to hold the various                              us       blocks
                                                                                    block     s                                                                           .
      orof  wood frame             used     to   hold      the    vario                                moun       ting (too
                                                                                                           mounting            tooloose loose    orortoo    tootight)
                                                                                                                                                                   tight
                                                       that make upa a
                type and engravings     vings       that     make           up          page
                                                                                           page
      of     type     and      engra                                                                                                                          per, maybe-not-as-
          layout Furniture nonprinting                                               blocks
                                                                               r block      s),        chea       pern et Jargo
                                                                                                           cheapernet                         n Chea   Cheaper maybe not as
      layou      t. Furn iture (non print ing space                   spacer
                                                                                            em
                                                                                                                                     jargon
                                                                                                                                               orks, such     suchasas   Ether      net run-
           and quoins nonprinting pressure
                             (nonp     rintin     g  press      ure          blocks
                                                                          block      s)  em-               fastafford
                                                                                                       fast,               able netw
                                                                                                                   affordable           networks                             Ethernet run
                quoin
      and friction and    s                                                                                                                     al  cable      .
          ploy                            pressure
                                                 ure     to to hold thevario
                                                               hold        the        various
                                                                                            us         ning ningover overthin        coaxi
                                                                                                                               thin coaxial cable
      ploy frictioelements  n and press
                                                                Theconte    contentsnts ex-  ex
           printing
       print    ing     elements in place
                                            in place
                                                        . The                                          checcheck  k bit bit  A       bitoror
                                                                                                                                 Abit,         a agrou        p of bits, used for a
                                                                                                                                                      group of bits used for a
          tend slightly above
                  slightly above
                                               the surface ofthe
                                             the    surfa      ce     of        thechasechase  ,                            error        hous      ekee       ping funct          ions. A A
       tend
          and are inked for printing on a
                                                                                                        varie    ty
                                                                                                           variety     of of    error        housekeeping                   functions
                are   inked      for  printi    ng    on    a      traditional press
                                                                tradit      ional        press .                            is    often        used         for    parity       check       ing,
       and                                                                                              singl
                                                                                                           singlee bitbit       is   often used for parity checking

          chase trigger In digital                                                    iques,                      eas 77oror1616chec          check k bits   bitsmay
                                                                                                                                                                             be    used       for
       chas      e trigg er In digital recor                   ding techn
                                                       recording              techniques                wher
                                                                                                           whereas                                                   may        be   used       for

          there are some legacy analog time                        timecode    code tech- tech          vario     us cach cache  e   funct     ions.
                                                                                                                                       functions             See     check
                                                                                                                                                               See checksum
                                                                                                                                                                                sum,        par-
                                    legac     y   analo      g                                             various                                                                            par
       there are some                                             when
          nologies that cause problems
                   ies that cause prob lems when                              appli
                                                                                 applieded   toto       ity.
                                                                                                           ity
       nolog
          a digital environment                                        audio           forex-ex
       a digital envir            onme      nt.      Digit
                                                       Digitalal     audio       ,   for                   checksum                            uted value    valuecomm
                                                                                                                                                                                  only used
                            recorded according to asyste                                clock.
                                                                                                        chec      ksum AAcomp         computed                          commonly used
          ample
       ampl       e,  is
                          is
                          recor    ded    accor     ding      to   a      system  m    clock               forasses                 data       integ     rity
                                                                                                                         sing data integrity and detecting       and        detec    ting er-   er
               the frequencies                           there may be
                                                                                                        for       assessing
          If
              the frequ
        ffartifacts            encies vary,  vary there             may be audio         audio
                                                                                                           rorsor
                                                                                                        rors       oranom        alies. Chec
                                                                                                                         anomalies                       ksums are
                                                                                                                                                 Checksums
                                                                                                                                                                               used in file
                                                                                                                                                                         are used in        file
                          that cause          unwanted noise       noise in       inthethe re-re
        artifa    cts   tl1at    cause      unwa       nted                                             syste     ms, encry          ption syste           ms, and   andpack         et trans-
          cording            A chase trigge  trigger  r   is is
                                                               a a means of
                                                                    mean         s    of syn-
                                                                                           syn             systems         encryption              systems                    packet trans
                                                                                                                                                                               check      sums
        cording. A chase                                                                                 missi
                                                                                                          mission on proto protocolscols.         InIn   netw      orks,
                                                                                                                                                            networks             checksums
          chronizing time code by                    by starti       ng the     the sounsound  d
                   izing time code                           starting
                                                                                                                                                                   a    reaso     nable       de-
        chron                                                                                              can help
                                                                                                         can       help to         determine with a reasonable de
                                                                                                                             to deter      mine       ,  with
          segment          when apartic           ular
                                         particular         time trigge
                                                           time        trigger    r  occur
                                                                                      occurs  s.                                                                     a   pack     et   has     ar-
        segm ent when a                                                                                  gree      ofof  confi
                                                                                                                          confidencedenc     e,   whet
                                                                                                                                                   whether   her      a   packet         has    ar
          Once                 triggered
                               is
                                       red, it follo  follows
                                                              ws its own
                                                                       its     own clock clock             gree
                                                                                                                                                                           d.    See     chec     k
        Once it is trigge
                     it                           it


                                                                                                           rived at
                                                                                                         rived       at its desti
                                                                                                                          its           natio     n
                                                                                                                                destination unchanged  unch      ange              See check
          speed irrespective of              of whether    her        the underlying
                                                                    the       unde     rlyin   g
        spee d irresp           ective           whet                                                    bit.
                                                                                                           bit
          recording that initiated
        recor     ding      that   initia  ted     the trigger
                                                  the    trigge      r  hashas rema       ined
                                                                                   remained

          steady           If the underlying signal is stable
                                             rlying signal                is
                                                                                 stable   , it's
                                                                                              its
                                                                                                         cher
                                                                                                           cherry  ry pickpicker    er colloq           . An   An indus         trial crane
                                                                                                                                                                        industrial crane
        stead     y. If the unde                                                                                                              colloq
                                                                                                                                                                  perso      n   'bucket' to
          not a problem but in some recording
                              em,   but    in   some        recor       ding        environ
                                                                                   envir    on-          arran     ged with              one       or    two
                                                                                                                            with aa one or two person bucket to
        not a       probl                                                                                  arranged
                                                                                                                                                                    cann      ot   easily       be
          ments        stability          hard to guarantee
                                         is
                                ity is hard       to guarantee. See              See hous
                                                                                        house   e          raise work
                                                                                                         raise       workers  ers to         levels
                                                                                                                                              levels       that
                                                                                                                                                            that     cannot          easily be
         ment     s, stabil                                                                                                            to
                                                                                                                                                                           e   are    used       to
         sync refer  reference clock
                                      clock     ,  time code
                                                   time      code       .                                reach
                                                                                                           reached  ed by  by otherother means mean       s.     Thes
                                                                                                                                                                 These are used to
        sync,                ence                                                                                                                                                poles    ,   and
                                                                                                         acces
                                                                                                           access   s   fruit
                                                                                                                        fruit     trees    ,   wind
                                                                                                                                   trees windows utility
                                                                                                                                                         ows,       utility       poles       and
          chat In online computer telec                           ommunications,
         chat       In online computer telecommunications                                                  other high
                                                                                                         other        high placeplaces
                                                                                                                                          s. See See linem lineman   an.
          chat refers to private or public                        c   message
                                                                      mess       age areasareas
         chatwhich refers to priva          te   or    publi
                                                               messages    ages to     to one
                                                                                                                                    ing collo            q. Selec           ting only          the
          in
         in whichin partic            ipant type mess
                              participantss type                                                          cher
                                                                                                          cherry    ry pick
                                                                                                                          picking               colloq            Selecting          only the
         another               a somewhat real-t
                                           what realtime         ime mann   manner    er. In-In           calls most likely                  to    'bear
                                                                                                                                                   bear        fruit'      and
                                                                                                                                                                           and
                                                                                                                                                                                    assig    ning
         anoth er in a some                                                                                                     likely to                       fruit               assigning
                                                                                                                                                                                  s, when a
                      Relay Chat IRC                                                 chat fo fo-                                                             other word
                                  Chat                      the largest
         terne t Relay
          ternet
                                           (IRC) is the is
                                                                     largest chat                          them appro
                                                                                                          them                   priately. In
                                                                                                                      appropriately                   In other           words when a
          rum on the Internet altho           although  ugh      some of
                                                                 some          of   the
                                                                                    the   large           call    come s in           over aa phon
                                                                                                                                in, over                       e, or over mode m,
                                                                                                                                                    phone or over a modem
                                                                                                                                                                                   a
          rum on the Internet,                                                            large            call comes
                                                                                                                                                                                    ident ified
          service
                         providers have
          service providers                 have their their own   own subsc    subscriberriber                       calle rs which
                                                                                                          those callers
                                                                                                          those                               h   are
                                                                                                                                    whic are in some      in   some way    way identified
         chat channels                Chat lines can
                                                lines      can      be
                                                                     be      set
                                                                            set     up
                                                                                    up    to
                                                                                         to   be
                                                                                              be                presc reene d to
                                                                                                           or prescreened                to be be thethe most           likely to
                                                                                                                                                              most likely               benefit
                                                                                                                                                                                    to benefit
          chat channels. Chat                                                                                                                                                   produ     cts or or
          keyword
                    ord      protected
                             prote   cted,     to offer private
                                                to    offer       priva      te    or
                                                                                   or   grou
                                                                                        group    p                callee, usually
                                                                                                           the callee
                                                                                                          the                                    by     purch
                                                                                                                                 usually by purchasing products    asing
          keyw                                                                                                                                                              comp      any,      are
         conference conversations
                                                  ons.       Chats
                                                             Chats         with
                                                                            with      celeb
                                                                                      celebri   ri-        servi    ces,    or      by   inves      ting      in    the
                                                                                                                                                                   the
          confe rence conversati                                                                          services          or by investing                   in            company are
         ties are sometimes moderated
           ties are sometimes mode rated tocomments
                                                                  to keep keep the   the con
                                                                                           con-            proce ssed as
                                                                                                          processed                      priority.
                                                                                                                                as aa priority
         versation to a level in whichh the                    the       comm         ents   are
                                                                                             are
          versation to a level in                 whic                                                                                          also done  done with   with readerreader ser   ser-
          not too rapid or overwhelming
                                                      helm      ing.         Anyo
                                                                            Anyone      ne   can
                                                                                            can             Cherry picking
                                                                                                           Cherry         picking is also is

           not     too    rapid     or    overw                                                                               ries.       Whe       n    maga       zine      reade     rs   send
                                                               on IRC  IRC. To           create             vice     inqui
                                                                                                          vice inquiries                 When magazine readers send
           open public chat chan nel on
         open aa public             chat channel                                   To create
                                                                                                                reade rservice
                                                                                                            in reader         service cards  cards , these             inquiries are
                                                                                                                                                            these inquiries             are forfor-
         a new chat or join a current                          nt    chat,
                                                                   chat           you
                                                                                 you       enter
                                                                                          enter            in
           a new         chat,     or  join     a   curre                                                                               appro       priat     e   vend      ors.      The     ven-
         the IRC server and type join rrychatchannel               mych          atcha     nnel           warded     ed    to    the
                                                                                                            ward to the appropriate vendors The ven
           the IRC server and type !/j                    oin                                                                                                               statistics gath  gath-
         eg(e.g., Ifjoin join      gardening
                                    gard      enin      g),    or
                                                                or  select tjoin
                                                                      selec         join   from
                                                                                          from            dor                      sometimes include
                                                                                                                    sheet s sometimes
                                                                                                            dor sheets
                                                                                                                                  maga       zine,
                                                                                                                                                           include statistics
                                                                                                                                                        such      as   how      many        boxe    s
                                                                                                            ered     by   che
                                                                                                          ered by the magazine such as how many boxes
         the menu
            the    menu , ifusing  usingaamenu
                                    if
                                                menubased   -base dIRC               software
                                                                            IRCsoftware
                                                                                                                   inquirerchecked  checked,and their job tides Thus ,
                                                                                                                                                       and     their     job     titles.    Thus
                                                                    IRCtotomake              off-         thetheinquirer
            client. It isnot
         client           It   is
                                      acceptableon
                                 notacceptable               onIRC                 makeoff
                                                                                                                            or    can    selectand             respond firsttotothose
                                                                                                                                                      andrespond                             those
         topic comments                   or to                  rate      other
                                                                            other       partic    i-      the      vend
                                                                                                             thevendor can select                                          first

            topic comm           ents, or to denig  denigrate                          partici
                                                                                                                       likelytoto produce                    reven
                                                                                                                                         prod uce revenue for the com   ue     for    the    com-
         pants or
                           their viewpoints
                                              point     s.    See Internet
                                                               See        Inter     net    Relay
                                                                                         Relay
                                                                                                             most likely
                                                                                                          most
            pants or         their   view                                                                            .
         Chat Netiquette                  Netizen                                                            pany
                                                                                                          pany
            Chat, Netiquette , Netizen.                                                                                                                                                           for
                                                                                                             Chic ago The                   deve lopm ent code
                                                                                                                                  The development                        code name   name for
         chatter            I In circuits,a arepetitive       repetitive,undesir      undesir-            Chicago
            chatter l. In circuits                                                                           Microsoft's Windows    Windows 95            95.        It  is    comm        on     for
         able fast clickingngor              oropening
                                                  open      ing   andand       closi
                                                                             closing    ngofofa a         Microsofts                                           It   is       common for
            able,     fast    clicki                                                                                            s   to   assig     n    code       name       s   to   prod    ucts
         circuit        Power fluctuations scan             can   sometimes
                                                                    some        times      cause
                                                                                         cause               deve
                                                                                                          developers  loper      to assign code names to products
             circuit. Power fluctuation lead                                                                       manyreasons
                                                                                                              formany           reasons. Sometimes Sometimes ithelps           helps prote ct
         chatter Unchecked
             chatter.        Unch    ecked      ,it can
                                                   it  can      lead              dama
                                                                         totodamage        geofof         for                                                        it
                                                                                                                                                                                        protect
                                                                                                                                                                                     product, it
                                                                                                                                 n   abou      t  the
                                                                                                              informatio about the nature of the product  natur     e   of   the
         equipment ,and                  interference            e with
                                                                      with      communi
                                                                                   comm      uni-         information
             equip ment and interferenc and other
                                                                                                                                                                                               it


                                                                                                                         deve loper sinincommunicatingcomm         unica      ting    abou     t the
         cations 2 In servos s,styluses
                             2.   In  servo         stylu     ses,     and       other   movmov-              assistsdevelopers
                                                                                                          assists                                                                  about the
             catio ns.                                                                                                        and      it  serve      s
                                                                                                              product,and serves as a holdover until mar  as   a   holdo       ver    until    mar-
             ing controlmechanisms
         ing control
                                   mechanisms,quick          quick short  , shortoscilla oscilla-         product                    it


                                                                                                                                                                                  goodname    name
                                                                                           eddidi-                        perso nnelcome
                                                                                                              ketingpersonnel                    come upwith        witha agood
         tions in a direction
             tions in a         direc   tion  other than
                                                 other       than    the  the     desir
                                                                               desired                    keting                                        up




        148
           148




                                                                                                                                                                              ARIS TA_ WSOU _ 0010 938
                                                                                                                                                                          ARISTAWSOU                    0010938
                        Case 6:20-cv-01083-ADA Document 28-5 Filed 07/26/21 Page 5 of 5




                                                                                               DATA   TELECOMMUNICATIONS
                                                                                                  & TELECOMMUNICATIONS DICTIO NARY
                                                                                                                          DICTIONARY
                                                                                             DATA


                                                                                                                                         one
                                                                                                                                                              I
  network administrators                tolerated       on
                                                         sys their                  sent from one
                                                                                 sent  from one end   endstatio  n arearerecei
                                                                                                            station            ved byby
                                                                                                                           received         one               j
netw        administra
       orkbecause      thetors
                               tolerated on     their sys-
                                             and adminis                                        endstatio              IPv6multi  cast   ad-ad           1-i
   tems                    development
                                                 admi  nis-                         or more
                                                                                 or more end              ns.
                                                                                                      stations  In  IPv6
                                                                                                                   In         multicast

            of use
         beca                         ent  and
                    the deve lopmthe exercise of quite
tems,           a MUD involved                                                      dresses      rsede broad    cast addre
                                                                                                           broadcast         sses. InInATM
                                                                                                                        addresses          ATM
   tration
                                              ise of quite                       dress  es supe
                                                                                             supersede
                                                                                                                                                         lj!
Lratio n of
   a few
             a MUD involved the exerc
           gray cells and involved        more program                              networking
                                                                                        orking, the       formofofthe
                                                                                                    theform           themulti   cast com-
                                                                                                                            multicast     com
                        and invol  ved  more    program-                         netw
   few gray
a ming         cells,
           and technical expertise         than   the usual                         mandis:is atm
                                                                                                atmmulmulticast
                                                                                                           tica st <add       ress >. See
                                                                                                                         <address>          See           I
                            expe1  1ise than    the  usual                       mand
ming      emup games that distracted students
   shootand    techn  ical
                                                                                 anyc   ast, unica
                                                                                    anycast                IPv6 addre
                                                                                                    st, IPv6
                                                                                                unicast                  ssing , multi
                                                                                                                   addressing            cast
                                                                                                                                    multicast
                                                                                                                                                          )
shoo   t-em  -up   game   s  that  distra cted   students
   from their studies MUDs involve fantasy char                                     backbone
                                                                                        bone.
              studies. MUD      s involve fantasy char-                          back
from    their
   acters   developed      by the players which inter
acter  s, deve   loped
        in various
                         by  the  players, which inter-
                       rooms within the MUD              The                             icast backbone
                                                                                    multicastback
                                                                                 mult                  bone Mbo    Mbonene. Tech     nology
                                                                                                                                Technology
   act

 act in MUD
  first
                    'room   s' withi
                 us been attributed
          variohas                   n the   MUD. The
                                          to R Bartle and
                                                                                    that extends theInter
                                                                                 tl1at extends the            net
                                                                                                         Internet  Proto  col
                                                                                                                     Protocol    IP
                                                                                                                               (IP)  totosup-
                                                                                                                                           sup
       MUD has been        attributed to    R. Bartl e and                                     casting, deve   loped by      Steve Deer
                                                                                                                          bySteve
                                                                                                                                           ing
   R Truhshaw
 first              at the University of Essex
                                                                                    portmulti
                                                                                  port    multicasting     developed                  Deering
                                                                                                                                      ted by
 R. Trubshaw at tl1e University of Essex.                                              Xerox    PARC
                                                                                            x PARC   . The      Mbone
                                                                                                         The Mbon     e waswas adop
                                                                                                                                adopted      by
                                                                                  atatXero
   MUF maximum usable frequency                                                     the InternetEngin
                                                                                  the  Internet Engineering                 Force(IETF
                                                                                                                    Task Force
                                                                                                          eering Task               IFIF  ) inin
 MUF maximum usable frequency.                                                     1992
  Multi   Vendor           Integration          Protocol             ivrvip       1992.
 MVIPi-Ven
Mult             dor Integ ratio n Prot ocol MVIP.
            originated in 1989 from an initial con                                 Mbone                   twoway ay trans    missions of
                                                                                                                       transmissions      ofdata
                              in 1989       from an initia       l con-           Mbon     e supp   orts two-w
                                                                                              supports                                        data

MVIP
 sortium  originated
                  of      three         companies              Natural             between     multi   ple
                                                                                                 multiple     network
                                                                                                             netw  ork     sites Thus
                                                                                                                          sires.    Thus  ,  with
                                                                                                                                             with
                 of      three         com     pani   es  ,   Natu     ral        betw    een
sorti   um
 MicroSystems            Inc Mite and GammaLink and                                Mbone               e pack   et can    have multi
                                                                                                                    can have           ple des-
                                                                                                                                  multiple des
         syste  ms,    Inc.    , Mite!  ,  and   Gamm      aLink    , and         Mbo    ne, aasingl
                                                                                                  single   packet
Micro
 four more helped                  the project        to coalesce         a        tinations and pass
                                                                                          ons  and     pass  throu  gh
                                                                                                              through     aa numb
                                                                                                                              numberer   of rout-
                                                                                                                                        of   rout
four    more helpe d the project to coalesce a
 year later MVIP has since become one of the
                                                                                  tinati
                                                                                         before            split up
                                                                                                   beingsplit    up  to   run through differ
                                                                                                                         run   throu gh     differ-
        later. MVIP                                  me
                              has since beco bus standards  one   of   the         ers
                                                                                  ers   before being                  to

year
 two common            softwarehardware                                            ent paths
                                                                                         paths  .    The pack
                                                                                                    The          ets
                                                                                                            packets    reach     their desti
                                                                                                                        reach their           na-
                                                                                                                                         destina
       common softw              are/ hardw      are bus standards                ent
two
 in computer            telephony           along with SCbus                       tions at aboutt the
                                                                                           at abou the same            time This
                                                                                                               same time.               leads to
                                                                                                                                 This leads      to
      comp     uter    telep     hony      (alon   g with SCbus).                 tions
in
 The purpose              of the standardization                was to             greaterer supp   ort
                                                                                              support   for        medi
                                                                                                             multimedia
                                                                                                         for multi         a  capab ilities  over
                                                                                                                                              over
        purp ose         of    the    stand    ardiz   ation was to               great                                       capabilities

 bring together the various telephone and com
The                                                                                                                         are assig ned Class
          together the vario            us telep hone        and    com-          the   Internet. Mbonee syste
                                                                                   the Internet Mbon                  ms are
                                                                                                                systems          assigned    Class

 bring
 puter technologies               so they could readily inter
                                                                    inter-         D   Internet Proto
                                                                                  D Inter    net    Protocol
                                                                                                           col         sses.
                                                                                                                addresses
                                                                                                                addre
 puter    techn    ologi    es    so   they    could    readi  ly
 connect       and intercommunicate                  MVIP provides
 conn
 an openect and      intercommunicate. MVIP provides
                nonproprietary uniform yet flexible
                                                                                   Multichannel
                                                                                   Mult                  Inter face Proc
                                                                                           icha nnel Interface          Processor        MIP A
                                                                                                                                esso r MIP.       A
                                                                         le
 an open , nonproprieta1y, uniform, yet flexib
 way of providing telephony components                                with         Cisco Syste
                                                                                   Cisco Systems   ms interf   ace route
                                                                                                       interface            r proce ssor
                                                                                                                   router processor which  which
 way    of    provi   ding telepthrough hony comp onen           ts with                              to two
                                                                                                          two chan     nelized Tl
                                                                                                                channelized       T1 or    El se-
                                                                                                                                       or E1    se
 computer equipment                                  open software                 provides up to
                                                                                   provides

 comp uter equip
 development
                            ment through open software
                        environments In other words                                rial cable connections to
                                                                                   rial cable connections               channel servi
                                                                                                                  to a channel     service    unit
                                                                                                                                          ce unit
  deve lopm
 phone
                  ent environments. can
            related technologies
                                                   In other      words,
                                                        be accessed                CSU).
                                                                                   (CSU
         e-related techn
  phoncontrolled                     ologi   es   can    be   acces     sed
 and                       through
                                      gh
                                           a desktop computer
                                            a  desk   top    computer.                                                   M PP
                                                                                   Multichannel Point-to-Point Prot ocol MPP.
                                                                                   Multichannel Point to Point Protocol
  and    contr   olled      throu
 The MVIP standard includes the capability to                                                                             tl1at
                             ard fly inclu   des tl1e capab       ility to         A           from Ascend
                                                                                     protocol from
                                                                                   A protocol              Communications that
                                                                                                    Ascend Communications
  The MVIP stand      on the              to handle       various call
                                                                                                                   protocol PPP    but
                                                                                                                            (PPP), but
 reconfigure
  recon    figur  e   'on    the    fly'   to  hand   le   various call            is similar
                                                                                   is
                                                                                      similar to  Pointto
                                                                                               to Point -to-P oint protocol
                                                                                                           Point
 functions                                                                                                                    in
                                                                                   whichh supports multiple network
                                                                                   whic supp orts multiple          channels in
                                                                                                            network channels
  functions.
 The original single chassis standard designed                                     inverse
                                                                                   inverse multiplexed         systems.
                                                                                             multiplexed systems
  Thea origin      al single-cha         ssis standwas  ard designed
 for     synchronous              environment                 MVIP90                                                        dish AAtype type of  of
                                                                                                          mult ifocu sdish
 and additional versions followed including H
  for  a   sync   hron     ous     envir    onme    nt  was MVIP-90                mult ifeeddish
                                                                                  multifeed      dish , mukifocus
                                                                                                                                whichcan
                                                                                                                         dishwhich       canbe   be
  and addit
 MVIP            ional versions followed, including H-
            high capacity MVIP and MCMVIP
                                                                                  parabolic                receivingdish
                                                                                               satellitereceiving
                                                                                   parabolicsatellite
                                                                                                                                             than
                        capa city MVIP) , and MC-MVIP                                                            signalsfrom
                                                                                                     captu resignals
                                                                                   positionedtotocapture
                                                                                  positioned                                        more than
                                                                                                                            from more
  MVIP        (high
 multichassis MVIP The MVIP Versions chart                                                                                                 being
                  ssisMVIPMVIP      ). The MVIP Versions chart                    one
                                                                                    onesatellite                  wid1 the
                                                                                                          time ,with
                                                                                         satelliteataraatime                    signals being
                                                                                                                          the signals
  (multi-cha
 shows       three                formats
   shows three MVIP formats.                                                        reflectedtotoaaseries
                                                                                  reflected                       feedhorns.
                                                                                                      seriesofoffeedhorns
 multicarrier modulation MCM                                A number
                                   ulati on for   MCM . A numb er                   mult ileve codi ng AAcoding
                                                                                  multilevel lcoding                         sche meororsys
                                                                                                                  codingscheme                sys-
,ofmult    icarrier mod
      modulation             techniques                 multiplexed                                                                              for
                          n techn iques for mult iplex ed                         tem
                                                                                    tem,  usual
                                                                                         usuallylybandwidth
                                                                                                    band   width   effici
                                                                                                                  efficientent  enco
                                                                                                                               encodingding,  for
   of modu latio
 transmission          of data by dividing the commu
   trans  missi    on    of    data by dividing the commu-                          carryingmore
                                                                                  carrying     more datadata through a channel in a a
                                                                                                                throu  gh    a   chan  nel    in
 nications channel into smaller units and evalu                                                                                       manyap    ap-
                                                                            -                                          Thereare  aremany
   nications channel into smaller units and evalu
 ating the units individually in terms of speed
                                                                                    speci fied
                                                                                  specified     perio
                                                                                              period   dof    time.There
                                                                                                          oftime
   ating     the   units     indiv
 and suitability for transmission MCM
                                      idual   ly  in  terms     of spee d
                                                                is   used
                                                                                                    improvingthe efficiency of trans -
                                                                                    proac hestotoimproving
                                                                                  proaches                         the   effici ency   of   trans
   and suitability for transmission . MCM is used
 to implement Digital Subscriber Line DSL ser
                                                                                  missions
                                                                                    missi ons.
    to imple    ment Digital Subscriber Line                  (DSL     ) ser-
vices    over existing twisted pair copper wires
                                                                er   wires   ,       MultilinkProtocol
                                                                                  Multilink       Prot ocolPPP            Multilink isananInIn-
                                                                                                                 PPP. Multilink        is

    vices canovervaryexist    ing    twist   ed  pair    copp                                                                            enables
 which                     widely in their characteristics                           ternestandards
                                                                                  ternet  t standards- track      protocolwhich
                                                                                                          trackprotocol        whichenables
    which can vary widely in their characteristics.                               the splitting      recom    binin  g,  and
                                                                                                                       and      sequ  encin    gofof
 MCM      optimizes        bandwidth usage  for
                                                                                     the splitting,recombining               sequencing

       optimizes band
  MCMtransmissions
 media
                              width usage formultiple
                   and reduces interference
                                                  multiple                        datagrams        acrossmultiple
                                                                                     datagramsacross                      logicaldata
                                                                                                             multiplelogical                 links.
                                                                                                                                     datalinks
          a transmissi
   mediimpulsive         onsnarrowband noise erenc
                              and  reduc  es  interf      e                                       designedasasa software
                                                                                     Originallydesigned
                                                                                  Originally
                                                                                                                                    solutionforfor
                                                                                                                   a softwaresolution
 from                 and
    from   impu  lsive  and   narro  wban   d  noise. See
                                                        See                          implementing
                                                                                  implementing         multiple
                                                                                                     multiple      simultaneouschannels
                                                                                                                 simultaneous          channels
 carrierless   amplitude and phase modulation              ,                                                                                bleto to
                               and phas e modulation
                  amplitudedivision
    carrierlessfrequency                                                             overISDN
                                                                                  over           thethe
                                                                                           ISD , conceptsconc   eptsareare   gene   raliza
                                                                                                                           generalizable
 orthogonal                             multiplex dis
    ortho gona  l  frequ ency   divis ion  multi plex, dis-                          multiple
                                                                                  multiple   PPPPPP   links
                                                                                                   links      betw een
                                                                                                           between      twotwo    systems. The
                                                                                                                              systems The
 crete multitone      discrete wavelet     multitone
    crete multitone, discrete wavelet multitone.                                             of of
                                                                                      purp ose
                                                                                  purpose           multilink
                                                                                                 multilink       implementation isto to
                                                                                                              implementation           is     coco-
 multicast      A type of Internet Protocol IF                                    ordinate                    indep ende ntlinks
                                                                                                 multipleindependent
                                                                                      ordinatemultiple                            linksie (i.e.,to to
    mult icast      A type    of Internet Proto    col (IP)                                                                    a fixedpair pair    of
 address   identifier  for a set of interfaces   Frames
                                                          es                      aggregate       a bund le)
                                                                                      aggregatea bundle          betw eena fixed
                                                                                                               between                         of
    address identifier for a set of interfaces. Fram

                                                                                                                                              491491




                                                                                                                                                          ARISTA_wsou _0010 939
                                                                                                                                                        ARISTAWSOU   0010939
